           Case 1:19-cv-08101-MKV Document 17 Filed 05/11/20 Page 1 of 1



UNITED STATES DISTRICT COURT                                          USDC SDNY
SOUTHERN DISTRICT OF NEW YORK                                         DOCUMENT
                                                                      ELECTRONICALLY FILED
 VLADIMIR M. GOROKHOVSKY, and                                         DOC #:
 IGOR KAIUROV,                                                        DATE FILED: 5/11/2020

                            Plaintiffs,                             1:19-cv-08101

                    -against-                                       ORDER OF
                                                                    DISMISSAL
 ELEANORA STEFANTSOVA,

                            Defendant.

MARY KAY VYSKOCIL, United States District Judge:

       The Complaint in this action was filed on August 29, 2019 [ECF #1]. Plaintiffs

unsuccessfully have tried to secure summonses for the Defendant multiple times [ECF #13, 15,

16]. No additional request for a summons has been filed since January 2020. Accordingly, it is

hereby:

       ORDERED that the above-captioned action is discontinued for failure to prosecute

without costs to any party and without prejudice to restoring the action to this Court’s calendar if

the application to restore the action is made by June 10, 2020. If no such application is made by

that date, today’s dismissal of the action is with prejudice. See LeSane v. Hall’s Sec. Analyst,

Inc., 239 F.3d 206, 209 (2d Cir. 2001) (citing Link v. Wabash R.R. Co., 370 U.S. 626, 630

(1962)).



SO ORDERED.
                                                      _________________________________
Date: May 11, 2020                                    MARY KAY VYSKOCIL
      New York, NY                                    United States District Judge
